Citation Nr: 0908071	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-07 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota


THE ISSUES

Entitlement to service connection for residuals of injury for 
the left knee and leg (hereinafter left leg condition).

Entitlement to service connection for a lung condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision which 
denied, in part, service connection for a lung condition and 
a left leg condition.  

In his original claim, the Veteran also initially raised a 
claim of service connection for hearing loss.   The RO denied 
the hearing loss claim in the June 2004 and the Veteran filed 
a timely Notice of Disagreement.  However, service connection 
was subsequently granted for his hearing in a January 2005 
rating decision.  Therefore, this issue is no longer on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran essentially contends that he suffers from 
disabilities of the left lower extremity and lungs due 
injury/trauma was occurred in service.  The RO denied the 
claims on the basis that the injury in question (a motor 
vehicle accident) was not in the line of duty (LOD) and due 
to the Veteran's misconduct.  The Veteran and his 
representative disagree.  They assert that the evidence of 
record establishes that the VA's interpretation of the LOD 
determination was in error.  They also argue that there were 
administrative errors in the LOD determination.

In the instant case, the Veteran submitted relevant and non-
duplicative records after this appeal was certified to the 
Board in December 2005.  This evidence includes an April 2006 
letter from the RO, attaching documents relating to a Judge 
Advocate General (JAG) determination of whether the Veteran 
was acting in the LOD when he was involved in a motor vehicle 
accident, from which he alleges gave rise to his left leg 
condition.  The Veteran did not waive RO consideration of 
this evidence.  On remand, the RO (AMC) must first consider 
this additional evidence and issue a Supplemental Statement 
of the Case (SSOC), as appropriate.  See 38 C.F.R. § 19.31 
(2008).  See also 38 C.F.R. § 20.1304(c) (any pertinent 
evidence submitted by the appellant or his representative 
must be referred to the agency of original jurisdiction for 
initial review, unless this procedural right is waived by the 
appellant or his representative, or unless the Board 
determines the benefit sought can be allowed on appeal 
without such a referral). 

Also, potentially relevant and non-duplicative records were 
submitted after the January 2005 SOC.  This evidence does not 
appear to have been considered in conjunction with the 
Veteran's appeal.  This evidence includes private medical 
records from Dakota Clinic dated in August 2004 and January 
2005, which indicate possible, current lung and left leg 
disabilities.  On remand and in accordance with 38 C.F.R. § 
19.37(a), the aforementioned evidence must be considered by 
the RO and included in a SSOC.  

Because this claim must be remanded, the Board takes this 
opportunity to further develop the record.  Additionally, in 
February 2004, the Veteran submitted a signed release form 
authorizing the VA to obtain medical records from numerous 
medical facilities, including Baudette Hospital.  He also 
indicated that he underwent surgery to remove foreign 
material from his leg at Baudette Hospital in the 1980s.  
While it is acknowledged that the Veteran did not provide 
addresses for the facilities, these records appear to be 
relevant to the Veteran's claim.  As such, the RO should 
attempt to obtain these records on remand.  

As provided above, the Veteran submitted letters from his 
treating physicians at Dakota Clinic.  These letters not only 
evidence the existence of possible, current disabilities, 
they also indicate that the Veteran sought further treatment 
for his lungs and left leg.  As such, they are relevant to 
the issues on appeal and the RO should assist the Veteran in 
obtaining these records on remand.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
addressing the preadjudicatory notice requirements for 
service connection claims.  Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  As this claim must be remanded, the 
Board will take this opportunity to remedy other defects in 
the record.  The Board notes that the notice in the present 
case was issued prior to the decision in Dingess; therefore, 
it does not take the form prescribed in that case.  As this 
case is being remanded for other matters, the RO now has the 
opportunity to correct any defects in the VCAA notices 
previously provided to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.	Provide to the Veteran all notification 
action required by the VCAA and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), 
with respect to the claims.  The notice 
should also inform the Veteran that he 
should provide VA with copies of any 
evidence relevant to the claim that he 
has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2.	Assist the Veteran in obtaining the 
medical records indicated by the 
Veteran in his signed, February 2004 VA 
release form, including medical records 
from Baudette Hospital, and associate 
these records in the claims file.  The 
RO should also assist the Veteran in 
obtaining medical records from Dakota 
Clinic.  All efforts to assist the 
Veteran in obtaining these non-Federal 
records should be well documented and 
should comply with 38 C.F.R. 
§ 3.159(e).  

3.	Following necessary development under 
the VCAA, the RO should readjudicate 
the service connection claims on the 
merits.  All evidence received since 
the issuance of the January 2005 SOC 
should be considered, including the 
private medical records from Baudette 
Hospital and Dakota Clinic, as well as 
the JAG report and decision.  If any 
benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished a 
SSOC and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

